Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 1 of 37 PAGEID #: 3028
                                                                                            Ex. A
                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DIS TRICT OF OHIO
                                 EASTERN DIVISION

  DEARREA KING,
                                                    Case No. 2:18-cv-1060
                  Plaintiff,
                                                    Judge Edmund A. Sargus
          v.
                                                    Magistrate Judge Elizabeth Preston Deavers
  CITY OF COLUMBUS, et al.,

                  Defendants.



           DEFENDANT CITY OF COLUMBUS’ FIRST SET OF DISCOVERY
              REQUESTS, INCLUDING REQUESTS FOR ADMISSION,
                      UPON PLAINTIFF DEARREA KING

  Pursuant to Rules 26, 33, 34 & 36 of the Federal Rules of Civil Procedure, Defendant City of

  Columbus serves the following interrogatories, requests for production of documents, and

  requests for admission upon Plaintiff Dearrea King. Responses to these first sets of discovery

  requests are due within thirty days of service.

                                            DEFINITIONS

  To avoid confusion and to decrease redundancy, the following words and phrases shall have the

  following meanings when used in any of the following discovery requests:

  Definition #1   The CITY means Defendant City of Columbus and includes the
  Columbus Division of Police, which is also known as the Columbus Police Department, the
  CPD, the Division, or the Department.

  Definition #2   The CPD means the Columbus Division of Police, which is also known
  as the Columbus Police Department, the Division, or the Department.

  Definition #3     DOCUMENT has the full meaning given to it by Rule 34(a)(1) of the
  Federal Rules of Civil Procedure. It includes documents, items of electronically stored
  information, and tangible materials and things.

  Definition #4       IDENTIFY—or any variation thereof—has the following meanings:


  King v. Columbus, Case No. 2:18-cv-1060                                         City’s DR1 to King
                                                                                         Page 1 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 2 of 37 PAGEID #: 3029




          a.     To identify a document means to provide: (i) a sufficient description of the
          document that would allow the undersigned to know its form, its content, the date
          upon which it was created, the identity of its creator; and the identity of its intended
          audience; and (ii) a sufficient description of the current location of the document
          that would allow the undersigned to find it and inspect it. Any interrogatory that
          asks you to identify a particular document can be adequately answered by producing
          a copy of that particular document, so long as you provide a sufficient explanation
          as to where it can be located within your overall production (e.g., Bates number,
          etc.).

          b.      To identify a specific instance of police misconduct means to provide: (i) the
          name of each officer involved; (ii) the date upon which the misconduct occurr ed;
          (iii) the person (if any) against whom the misconduct was directed; and (iv) a very
          general description of the misconduct in question.

          c.     To identify a natural person (i.e., an individual) means to provide sufficient
          information for the undersigned to locate that person and to serve him or her with a
          subpoena. Such information would typically include: (i) the person’s full legal
          name; (ii) the person’s home and/or work address(es); (iii) the person’s home, work,
          and/or mobile phone number(s); (iv) any email address(es) the person regularly
          uses; and (v) any nicknames, aliases, and/or pseudonyms by which the person is
          commonly known. If you cannot provide any contact information for a particular
          person that is current, please provide the most recent informat ion you can.

          d.      To identify a non-natural person (i.e., a legal or business entity, collective,
          or association, etc.) means to provide sufficient information for the undersigned to
          locate that person and to serve it with a subpoena. Such information would typ ically
          include: (i) the person’s name; (ii) any other names under which the person does its
          business or conducts its activities; and (iii) the person’s main business address(es),
          main phone number(s), and main email address(es). If you cannot provide any
          contact information for a particular person that is current, please provide the most
          recent information you can.

  Definition #5     The INCIDENT means the September 14, 2016 police-involved shooting
  that is described in the complaint. See, e.g., C OMPL. ¶ 1 (D.1 #2). The term also includes
  any and all interactions between any Columbus police officer and Tyre King immediately
  before or immediately after the shooting itself.

  Definition #6       MASON means Defendant Bryan Mason.

  Definition #7      PERSON means both natural persons (i.e., individuals) and non-natural
  persons (i.e., legal or business entities, collectives, or associations, etc.).

  DEFINITION #8 YOU (and any other second-person, singular pronoun) means Plaintiff
  Dearrea King and any person acting at her behest, at her direction, under her control, or
  upon her behalf, including, but not limited to, the attorneys representing the Estate of Tyre
  King.


  King v. Columbus, Case No. 2:18-cv-1060                                         City’s DR1 to King
                                                                                         Page 2 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 3 of 37 PAGEID #: 3030




                                FIRST SET OF INTERROGATORIES

          Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, Defendant City of

  Columbus serves the following interrogatories on you, and you must serve your answers thereto

  within thirty days of service. Provide any non-privileged information that is responsive to these

  interrogatories and that is within your possession, custody, or control. You are required to make

  a reasonable inquiry into the matter and to conduct a reasonably diligent search of the

  information, files, documentation, and materials that are within your possession, custody, or

  control or that are within the possession, custody, or control of your attorneys, your agents, or

  any other person acting at your behest, at your direction, on your behalf, or under your control.

  Interrogatory #1       Identify any person who has discoverable information about a matter that
  is relevant to your claims in this lawsuit and whom you reserve the right to call in support of
  those claims, whether directly or by way of impeachment.

  Response #1

      1. All individuals previously named in Plaintiff’s Rule 26(a)(1)(A) Disclosures

      2. JaeMesha Bridgmon – Tyre King’s sister. Can be reached through Plaintiff’s counsel.

      3. Trinity Bradford – Tyre King’s sister. Can be reached through Plaintiff’s counsel.

      4. Marshay Cardwell – Tyre King’s sister. Can be reached through Plaintiff’s counsel.

      5. Ethan Corey - Journalist for The Appeal. Plaintiff has no contact information outside of
         a general website email address, press@theappeal.org.

      6. George Joseph - Journalist for The Appeal. Plaintiff has no contact information outside
         of a general website email address, press@theappeal.org.

      7. Ajanay Bland – Minor child. Unknown contact information. Plaintiff can attempt to
         locate contact information for Bland if necessary. A statement is being produced by
         Plaintiff that may yield contact information.

      8. Jaime Patton - Unknown contact information. Plaintiff can attempt to locate contact
         information for Patton if necessary. A statement is being produced by Plaintiff that may
         yield contact information.




  King v. Columbus, Case No. 2:18-cv-1060                                            City’s DR1 to King
                                                                                            Page 3 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 4 of 37 PAGEID #: 3031




      9. Plaintiff reserves the right to supplement this response as more information becomes
         available.

  Interrogatory #2       For each person who has discoverable information about a matter that is
  relevant to your claims in this lawsuit and whom you reserve the right to call in support of those
  claims, state the general subject matter of the information that person has.

  Response #2

      All individuals previously named in Plaintiff’s Rule 26(a)(1)(A) Disclosures. The general
          subject matter of the information those individuals have is contained in Plaintiff’s Initial
          Disclosures.

      2. JaeMesha Bridgmon. May have information regarding the events leading up to the
          incident; the events following the incident; damages; and background information on
          Tyre King.

      3. Trinity Bradford. Can be reached through Plaintiff’s counsel. May have information
         regarding the events leading up to the incident; the events following the incident;
         damages; and background information on Tyre King.

      4. Marshay Cardwell. Can be reached through Plaintiff’s counsel. May have information
         regarding the events leading up to the incident; the events following the incident;
         damages; and background information on Tyre King.

      5. Ethan Corey - Corey is a staff reporter for The Appeal, who on September 13, 2018
          published an article entitled “Just 6% of Columbus Police Officers Account for Half of
          All Force Reports”, which includes discoverable information regarding Columbus
          Division of Police Use of Force statistics and Columbus Division of Police polices,
          practices and customs.

      6. George Joseph – Joseph is a staff reporter for The Appeal, who on September 13, 2018
          published an article entitled “Just 6% of Columbus Police Officers Account for Half of
          All Force Reports”, which includes discoverable information regarding Columbus
          Division of Police Use of Force statistics and Columbus Division of Police polices,
          practices and customs.

      7. Ajanay Bland – May have information regarding the events leading up to the incident; the
          events following the incident; damages; and background information on Tyre King.

      8. Jaime Patton - May have information regarding the events leading up to the incident; the
          events following the incident.

      9. Plaintiff reserves the right to supplement this response as more information becomes
          available.




  King v. Columbus, Case No. 2:18-cv-1060                                            City’s DR1 to King
                                                                                            Page 4 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 5 of 37 PAGEID #: 3032




  Interrogatory #3        Identify all documents, electronically stored information, and tangible
  things that you have in your possession, custody, or control and that you may use to support your
  claims in this matter, even if that use would be solely for impeachment.

  Response #3            Response #3 See documents produced by Plaintiff. Plaintiff reserves the
  right to supplement this response as more information becomes available

  Interrogatory #4    State the name, address, phone number, and e-mail address for each
  individual whom you intend to call as a witness (lay or expert) at any hearing or trial in this
  action.

  Response #4            OBJECTION. The interrogatory seeks premature disclosure of expert
  opinion. The interrogatory also seeks attorney work-product. Plaintiff has not decided on which,
  if any, expert witnesses may be called at trial; insofar as this interrogatory seeks to ascertain the
  identity, writings, and opinions of plaintiff ’s experts who have been retained or utilized to date
  solely as an advisor or consultant, it is violative of the work-product privilege. Without waiving
  said objections, see Plaintiff’s response to Interrogatory #1.

  Interrogatory #5        For each individual whom you intend to call as a witness (lay or expert) at
  any hearing or trial in this action, state the general subject matter upon which you expect each
  such individual to testify.

  Response #5            OBJECTION. The interrogatory seeks premature disclosure of expert
  opinion. The interrogatory also seeks attorney work-product. Plaintiff has not decided on which,
  if any, expert witnesses may be called at trial; insofar as this interrogatory seeks to ascertain the
  identity, writings, and opinions of plaintiff ’s experts who have been retained or utilized to date
  solely as an advisor or consultant, it is violative of the work-product privilege. Without waiving
  said objections, see Plaintiff’s response to Interrogatory #2

  Interrogatory #6     Identify any improper legislative enactment by the City or official written
  policy by the CPD that you believe was improper or unlawful in any way and that you believe
  was the moving force behind any of the constitutional violations alleged in your complaint.

  Response #6             Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to identify any improper legislating enactments or
  official written policies. Without waiving said objections, Plaintiff believes based on her initial
  understanding of the evidence in this matter that any improper legislative enactments or official
  written policies that she identifies will fall into the following areas: Training and authorizing
  Columbus Division of Police Officers to act recklessly and aggressively with regard to the use of
  force on citizens; Hiring, retaining and assigning officers with honesty and integrity issues,
  behavioral issues and patterns of misconduct; Subjecting citizens to the unreasonable use of
  force and unreasonable seizure; Allowing officers to violate the constitutional rights of citizens
  and take other unlawful action against citizens; Failing to adequately train, supervise and/or
  discipline officers regarding the use of force and the use of lethal force; Failing to adequately


  King v. Columbus, Case No. 2:18-cv-1060                                               City’s DR1 to King
                                                                                               Page 5 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 6 of 37 PAGEID #: 3033




  train, supervise and/or discipline officers, permitting unlawful conduct to occur; Failing to
  adequately train, supervise and/or discipline officers regarding their unlawful conduct; Failing to
  perform drug and alcohol tests on officers after their involvement in police shootings; Failing to
  perform drug and alcohol testing consistent with constitutional and nationally-recognized
  policing practices; Failing to adequately investigate police-involved shootings, both ratifying and
  authorizing future behavior; Condoning and encouraging officers in the belief that they can
  violate the constitutional rights of individuals, such as Tyre King, and that such conduct will not
  adversely affect their opportunities for promotion and other employment benefits.

  Interrogatory #7       If you believe the City and/or the CPD had failed to enact or adopt any
  specific legislative enactment or written policy that would have prevented any of the
  constitutional violations alleged in your complaint, identify each such legislative enactment or
  written policy.

  Response #7             Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to identify any improper legislating enactments or
  official written policies. Without waiving said objections, Plaintiff believes based on her initial
  understanding of the evidence in this matter that any improper legislative enactments or official
  written policies that she identifies will fall into the following areas: Training and authorizing
  Columbus Division of Police Officers to act recklessly and aggressively with regard to the use of
  force on citizens; Hiring, retaining and assigning officers with honesty and integrity issues,
  behavioral issues and patterns of misconduct; Subjecting citizens to the unreasonable use of
  force and unreasonable seizure; Allowing officers to violate the constitutional rights of citizens
  and take other unlawful action against citizens; Failing to adequately train, supervise and/or
  discipline officers regarding the use of force and the use of lethal force; Failing to adequately
  train, supervise and/or discipline officers, permitting unlawful conduct to occur; Failing to
  adequately train, supervise and/or discipline officers regarding their unlawful conduct; Failing to
  perform drug and alcohol tests on officers after their involvement in police shootings; Failing to
  perform drug and alcohol testing consistent with constitutional and nationally-recognized
  policing practices; Failing to adequately investigate police-involved shootings, both ratifying and
  authorizing future behavior; Condoning and encouraging officers in the belief that they can
  violate the constitutional rights of individuals, such as Tyre King, and that such conduct will not
  adversely affect their opportunities for promotion and other employment benefits.

  Interrogatory #8       If you believe any of the constitutional violations alleged in your
  complaint were caused by a deficiency or inadequacy in the training or supervision of the CPD’s
  law enforcement officers, identify and describe the specific training or supervision you believe to
  have been deficient or inadequate.

  Response #8            Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to identify deficiencies or inadequacies in the training

  King v. Columbus, Case No. 2:18-cv-1060                                               City’s DR1 to King
                                                                                               Page 6 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 7 of 37 PAGEID #: 3034




  or supervision of CPD’s law enforcement officers. Without waiving said objections, Plaintiff
  believes based on her initial understanding of the evidence in this matter that any inadequacies or
  deficiencies will fall into the following areas: Training and authorizing Columbus Division of
  Police Officers to act recklessly and aggressively with regard to the use of force on citizens;
  Hiring, retaining and assigning officers with honesty and integrity issues, behavioral issues and
  patterns of misconduct; Subjecting citizens to the unreasonable use of force and unreasonable
  seizure; Allowing officers to violate the constitutional rights of citizens and take other unlawful
  action against citizens; Failing to adequately train, supervise and/or discipline officers regarding
  the use of force and the use of lethal force; Failing to adequately train, supervise and/or
  discipline officers, permitting unlawful conduct to occur; Failing to adequately train, supervise
  and/or discipline officers regarding their unlawful conduct; Failing to perform drug and alcohol
  tests on officers after their involvement in police shootings; Failing to perform drug and alcohol
  testing consistent with constitutional and nationally-recognized policing practices; Failing to
  adequately investigate police-involved shootings, both ratifying and authorizing future behavior;
  Condoning and encouraging officers in the belief that they can violate the constitutional rights of
  individuals, such as Tyre King, and that such conduct will not adversely affect their opportunities
  for promotion and other employment benefits.

  Interrogatory #9      If you believe any of the constitutional violations alleged in your
  complaint were caused by a specific omission from the training or supervision of the CPD’s law
  enforcement officers, identify and describe the specific training or supervision that you believe
  was omitted.

  Response #9            Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review all of the training and supervisory records
  provided to her through discovery. Without waiving said objections, Plaintiff believes based on
  her initial understanding of the evidence in this matter that any omissions will fall into the
  following areas: Training and authorizing Columbus Division of Police Officers to act recklessly
  and aggressively with regard to the use of force on citizens; Hiring, retaining and assigning
  officers with honesty and integrity issues, behavioral issues and patterns of misconduct;
  Subjecting citizens to the unreasonable use of force and unreasonable seizure; Allowing officers
  to violate the constitutional rights of citizens and take other unlawful action against citizens;
  Failing to adequately train, supervise and/or discipline officers regarding the use of force and the
  use of lethal force; Failing to adequately train, supervise and/or discipline officers, permitting
  unlawful conduct to occur; Failing to adequately train, supervise and/or discipline officers
  regarding their unlawful conduct; Failing to perform drug and alcohol tests on officers after their
  involvement in police shootings; Failing to perform drug and alcohol testing consistent with
  constitutional and nationally-recognized policing practices; Failing to adequately investigate
  police-involved shootings, both ratifying and authorizing future behavior; Condoning and
  encouraging officers in the belief that they can violate the constitutional rights of individuals,
  such as Tyre King, and that such conduct will not adversely affect their opportunities for
  promotion and other employment benefits.



  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                              Page 7 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 8 of 37 PAGEID #: 3035




  Interrogatory #10 If you believe the CPD’s investigation of the incident was in any way
  deficient or inadequate, identify and describe each such deficiency or inadequacy.

  Response #10           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review discovery and conduct depositions. Without
  waiving said objections, Plaintiff believes that CPD failed to interview and re-interview key
  suspects in this matter, including William Scott, Anna Sicora, Leona Zielinska, and Kinga
  Porcyznska. Plaintiff also believes that CPD did not investigate the allegations of racial
  discrimination.

  Interrogatory #11 Identify each person whom you believe the CPD failed to interview as part
  of its investigation into the incident and state the general subject matter of the information that
  each such person would have added to the investigation.

  Response #11           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review discovery and conduct depositions. Without
  waiving said objections, see Plaintiff’s response to Interrogatory #10. It remains to be seen what
  said witnesses may or may not have added to the investigation and Plaintiff is unable to properly
  provide a response as to the subject matter of the information without further discovery being
  conducted.

  Interrogatory #12 Identify each item of evidence you believe the CPD failed to identify,
  collect, analyze, or review as part of its investigation into the incident and state the relevance that
  each such document or item would have had to the investigation.

  Response #12           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #13 If you believe that there existed, prior to the incident itself, a pattern of
  similar unconstitutional conduct by CPD law enforcement officers, identity each such instance of
  similar conduct by stating the name(s) of the involved officer(s), the date upon which the
  conduct occurred, the person(s) against whom the conduct was directed, and the nature of the
  conduct in question.

  Response #13         Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff


  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                              Page 8 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 9 of 37 PAGEID #: 3036




  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #14 If you believe that there existed, prior to the incident itself, a pattern of the
  CPD failing to investigate or discipline instances of similar unconstitutional conduct by CPD law
  enforcement officers, identity each such instance of similar conduct by stating the name(s) of the
  involved officer(s), the date upon which the conduct occurred, the person(s) against whom the
  conduct was directed, the nature of the conduct in question, and the discipline you believe the
  involved officer(s) should have received.

  Response #14           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #15 If you believe that there existed, prior to the incident itself, a pattern of
  racially motivated and/or racially discriminatory conduct by CPD law enforcement officers,
  identity each such instance of racially motivated and/or racially discriminatory conduct by
  stating the name(s) of the involved officer(s), the date upon which the conduct occurred, the
  person(s) against whom the conduct was directed, and the nature of the conduct in question.

  Response #15           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #16 If you believe that there existed, prior to the incident itself, a pattern of the
  CPD failing to investigate or discipline instances of racially motivated and/or racially
  discriminatory conduct by CPD law enforcement officers, identity each such instance of racially
  motivated and/or racially discriminatory conduct by stating the name(s) of the involved
  officer(s), the date upon which the conduct occurred, the person(s) against whom the conduct
  was directed, the nature of the conduct in question, and the discipline you believe the involved
  officer(s) should have received.

  Response #16           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves

  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                              Page 9 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 10 of 37 PAGEID #: 3037




  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #17 If you believe that there existed, prior to the incident itself, a pattern of
  excessive force by CPD law enforcement officers, identity each such instance of excessive force
  by stating the name(s) of the involved officer(s), the date upon which the force was used, the
  person(s) against whom the force was directed, and the nature of the force in question.

  Response #17           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #18 If you believe that there existed, prior to the incident itself, a pattern of the
  CPD failing to investigate or discipline uses of excessive force by CPD law enforcement
  officers, identity each such instance of excessive force by stating the name(s) of the involved
  officer(s), the date upon which the force was used, the person(s) against whom the force was
  directed, the nature of the force in question, and the discipline you believe the involved officer(s)
  should have received.

  Response #18           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #19 If you believe that there existed, prior to the incident itself, a pattern of
  excessive deadly force by CPD law enforcement officers, identity each such instance of
  excessive deadly force by stating the name(s) of the involved officer(s), the date upon which the
  deadly force was used, the person(s) against whom the deadly force was directed, and the nature
  of the deadly force in question.

  Response #19           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.




  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                             Page 10 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 11 of 37 PAGEID #: 3038




  Interrogatory #20 If you believe that there existed, prior to the incident itself, a pattern of the
  CPD failing to investigate or discipline uses of excessive deadly force by CPD law enforcement
  officers, identity each such instance of excessive deadly force by stating the name(s) of the
  involved officer(s), the date upon which the deadly force was used, the person(s) against whom
  the deadly force was directed, the nature of the deadly force in question, and the discipline you
  believe the involved officer(s) should have received.

  Response #20           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #21 State the date upon which you believe the City and/or the CPD ratified,
  condoned, authorized, approved, or knowingly acquiesced to the purportedly unconstitutional
  conduct of Mason during the incident, and describe the manner by which the City or the CPD
  ratified, condoned, authorized, approved, or knowingly acquiesced to such conduct.

  Response #21           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #22 Identify each City or CPD employee whom you believe ratified,
  condoned, authorized, approved, or knowingly acquiesced to the purportedly unconstitutional
  conduct of Mason during the incident, and describe the manner by which each such employee
  ratified, condoned, authorized, approved, or knowingly acquiesced to such conduct.

  Response #22           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response.

  Interrogatory #23 In your complaint, you state that “Defendant City of Columbus had actual
  knowledge and/or had constructive knowledge and/or failed to conduct a proper investigation
  into the actions of Defendant Officer Mason. A proper investigation would have included that
  Defendant Officer Mason participated in a pattern of conduct that was racially discriminatory
  and/or unconstitutional.” COMPL. ¶ 114 (D.1 #19). Identify Mason’s “pattern of conduct that was
  racially discriminatory and/or unconstitutional,” specifying the name, address, phone number,

  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                             Page 11 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 12 of 37 PAGEID #: 3039




  and e-mail address of each person Mason discriminated against or whose constitutional rights he
  violated, including the date and location each specific violation occurred.

  Response #23           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review discovery, conduct depositions and decide if
  expert opinion may be necessary to provide an adequate response. Without waiving said
  objections, Defendant officer Mason has used force in the past, and those past uses of force are
  referenced by Plaintiff in her complaint. At this point in this litigation, Plaintiff is not making
  any contentions with regard to specific uses of force, and again reserves the right to supplement
  this response as more information becomes available.

  Interrogatory #24 In your complaint, you state that the City failed to adequately train Officer
  Mason. COMPL. ¶123 (D.1 #20). Identify and describe the specific training that you believe was
  omitted.

  Response #24           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review all of the training and supervisory records
  provided to her through discovery. Without waiving said objections, Plaintiff believes based on
  her initial understanding of the evidence in this matter that any omissions will fall into the
  following areas: Training and authorizing Columbus Division of Police Officers to act recklessly
  and aggressively with regard to the use of force on citizens; Hiring, retaining and assigning
  officers with honesty and integrity issues, behavioral issues and patterns of misconduct;
  Subjecting citizens to the unreasonable use of force and unreasonable seizure; Allowing officers
  to violate the constitutional rights of citizens and take other unlawful action against citizens;
  Failing to adequately train, supervise and/or discipline officers regarding the use of force and the
  use of lethal force; Failing to adequately train, supervise and/or discipline officers, permitting
  unlawful conduct to occur; Failing to adequately train, supervise and/or discipline officers
  regarding their unlawful conduct; Failing to perform drug and alcohol tests on officers after their
  involvement in police shootings; Failing to perform drug and alcohol testing consistent with
  constitutional and nationally-recognized policing practices; Failing to adequately investigate
  police-involved shootings, both ratifying and authorizing future behavior; Condoning and
  encouraging officers in the belief that they can violate the constitutional rights of individuals,
  such as Tyre King, and that such conduct will not adversely affect their opportunities for
  promotion and other employment benefits

  Interrogatory #25 In your complaint, you state that the City “has a policy, practice and
  custom of conspiring to interfere with and to deprive Plaintiffs of their causes of action by
  allowing suspect officers unreasonable and harmful concessions during investigations of police-
  involved shootings.” COMPL. ¶ 125 (D.1 #21). Identify each “unreasonable and harmful
  concession” made “during investigations of police-involved shootings.”


  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                             Page 12 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 13 of 37 PAGEID #: 3040




  Response #25           Plaintiff objects to this request to the extent that this interrogatory asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Plaintiff reserves the right to supplement this
  response once she has had an opportunity to review discovery, conduct depositions and decide if
  expert opinion may be necessary to provide an adequate response. Without waiving said
  objections:

      1. The City of Columbus does not require an independent review of whether police-
         involved shootings are outside of division policy or unreasonable, requiring only an
         internal review;

      2. The City of Columbus investigates police-involved shootings by its own officers by
         allowing investigations by their fellow officers;

      3. The City of Columbus Division of Police has a standing agreement with the Fraternal
         Order of Police regarding what questions may be asked of officers immediately after a
         police-involved shootings;

      4. The City of Columbus does not require drug and/or alcohol testing after a police-involved
         shooting;

      5. The City of Columbus does not treat officers involved in a police-involved shooting as
         suspects, and does not investigate them as such;

      6. The City of Columbus does not investigate potential bias by officers after police-involved
         shootings;

      7. This list is not exhaustive, and Plaintiff again reserves the right to supplement it.




  King v. Columbus, Case No. 2:18-cv-1060                                              City’s DR1 to King
                                                                                             Page 13 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 14 of 37 PAGEID #: 3041




                         FIRST SET OF REQUESTS FOR PRODUCTION

          Pursuant to Rules 26 & 34 of the Federal Rules of Civil Procedure, Defendant City of

  Columbus serves the following requests for production on you, and you must respond in writing

  within thirty days of service. Provide any non-privileged documents that are responsive to these

  requests and that are within your possession, custody, or control. You are required to make a

  reasonable inquiry into the matter and to conduct a reasonably diligent search of the information,

  files, documentation, and materials that are within your possession, custody, or control or that are

  within the possession, custody, or control of your attorneys, your agents, or any other person

  acting at your behest, at your direction, on your behalf, or under your control.

  Production Request #1            All documents, electronically stored information, and tangible
  things that you have in your possession, custody, or control and may use to support your claims
  in this civil action, even if that use would be solely for impeachment.

  Response #1            Plaintiff objects to the extent that this request violates attorney/client
  privilege, the attorney work-product doctrine, litigation privilege, or constitutional or statutory
  rights of privacy. Plaintiff also objects to the extent that discovery in this matter is not complete
  and plaintiff cannot know nor anticipate in advance of trial what exhibits she will or will not
  produce, attempt to introduce or have created. Without waiving said objections, see documents
  produced by Plaintiff.

  Production Request #2       Any improper legislative enactment by the City or official written
  policy by the CPD that you believe was improper or unlawful in any way and that you believe
  was the moving force behind any of the constitutional violations alleged in your complaint.

  Response #2            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #3        Any legislative enactment or written policy that you believe would
  have prevented any of the constitutional violations alleged in your complaint if it had been
  enacted or adopted by the City or the CPD at the time of the incident.




  King v. Columbus, Case No. 2:18-cv-1060                                            City’s DR1 to King
                                                                                           Page 14 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 15 of 37 PAGEID #: 3042




  Response #3            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #4         Any documents that support, explain, or describe any deficiency or
  inadequacy in the training or supervision of the CPD’s law enforcement officers that you believe
  caused any of the constitutional violations alleged in your complaint.

  Response #4            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #5          Any documents that support, explain, or describe any omission
  from the training or supervision of the CPD’s law enforcement officers that you believe caused
  any of the constitutional violations alleged in your complaint.

  Response #5            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #6       Any documents that support, explain, or describe any deficiency or
  inadequacy in the CPD’s investigation of the incident.

  Response #6            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.



  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 15 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 16 of 37 PAGEID #: 3043




  Production Request #7       Any documents that support, explain, or describe any significant
  omission from the CPD’s investigation of the incident.

  Response #7            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #8          Any recorded statements obtained from any person whom you
  believe the CPD should have interviewed—but nonetheless failed to do so—as part of its
  investigation into the incident.

  Response #8            Plaintiff objects to the extent that this request violates attorney/client
  privilege, the attorney work-product doctrine, litigation privilege, or constitutional or statutory
  rights of privacy. Without waiving said objections, see documents produced by Plaintiff.

  Production Request #9          Any document or item of evidence that you believe the CPD
  should have identified, collected, analyzed, and/or or reviewed—but nonetheless failed to do
  so—as part of its investigation into the incident.

  Response #9            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #10       If you believe that there existed, prior to the incident itself, a
  pattern of similar unconstitutional conduct by CPD law enforcement officers, produce any
  documents that support, explain, or describe each such instance of similar conduct.

  Response #10           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #11     If you believe that there existed, prior to the incident itself, a
  pattern of the CPD failing to investigate or discipline instances of similar unconstitutional

  King v. Columbus, Case No. 2:18-cv-1060                                           City’s DR1 to King
                                                                                          Page 16 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 17 of 37 PAGEID #: 3044




  conduct by CPD law enforcement officers, produce any documents that support, explain, or
  describe each such instance of similar conduct and the CPD’s investigation thereof.

  Response #11           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #12        If you believe that there existed, prior to the incident itself, a
  pattern of racially motivated and/or racially discriminatory conduct by CPD law enforcement
  officers, produce any documents that support, explain, or describe each such instance of racially
  motivated and/or racially discriminatory conduct.

  Response #12           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #13       If you believe that there existed, prior to the incident itself, a
  pattern of the CPD failing to investigate or discipline instances of racially motivated and/or
  racially discriminatory conduct by CPD law enforcement officers, produce any documents that
  support, explain, or describe each such instance of racially motivated and/or racially
  discriminatory conduct and the CPD’s investigation thereof.

  Response #13           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #14         If you believe that there existed, prior to the incident itself, a
  pattern of excessive force by CPD law enforcement officers, produce any documents that
  support, explain, or describe each such instance of excessive force.

  Response #14         Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff


  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 17 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 18 of 37 PAGEID #: 3045




  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #15        If you believe that there existed, prior to the incident itself, a
  pattern of the CPD failing to investigate or discipline uses of excessive force by CPD law
  enforcement officers, produce any documents that support, explain, or describe each such
  instance of excessive force and the CPD’s investigation thereof.

  Response #15           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #16         If you believe that there existed, prior to the incident itself, a
  pattern of excessive deadly force by CPD law enforcement officers, produce any documents that
  support, explain, or describe each such instance of excessive deadly force.

  Response #16           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #17         If you believe that there existed, prior to the incident itself, a
  pattern of the CPD failing to investigate or discipline uses of excessive deadly force by CPD law
  enforcement officers, produce any documents that support, explain, or describe each such
  instance of excessive deadly force and the CPD’s investigation thereof.

  Response #17           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 18 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 19 of 37 PAGEID #: 3046




  Production Request #18        Any documents that support, explain, describe, or establish that the
  City and/or the CPD ratified, condoned, authorized, approved, or knowingly acquiesced to the
  purportedly unconstitutional conduct of Mason during the incident.

  Response #18            Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. Plaintiff believes that the Firearms Review Board decision is responsive to this request,
  however there are likely other documents responsive to this request.

  Production Request #19        Any documents that support, explain, describe, or establish that a
  City or CPD employee ratified, condoned, authorized, approved, or knowingly acquiesced to the
  purportedly unconstitutional conduct of Mason during the incident.

  Response #19           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #20       Produce any documents that support your allegation that Mason
  participated in a pattern of conduct that was racially discriminatory and/or unconstitutional.
  COMPL. ¶ 114 (D.1 #19).

  Response #20           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents. Plaintiff has provided
  her copy of Defendant Officer Mason’s personnel file, but that document is also already in
  Defendant’s possession.

  Production Request #21        Produce any documents that support your allegation that the City
  failed to adequately train Mason. COMPL. ¶123 (D.1 #20).

  Response #21           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of


  King v. Columbus, Case No. 2:18-cv-1060                                            City’s DR1 to King
                                                                                           Page 19 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 20 of 37 PAGEID #: 3047




  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents. Plaintiff has provided
  her copy of Defendant Officer Mason’s personnel file, but that document is also already in
  Defendant’s possession.

  Production Request #22         Produce any documents that support your allegation that the City
  “has a policy, practice and custom of conspiring to interfere with and to deprive Plaintiffs of
  their causes of action by allowing suspect officers unreasonable and harmful concessions during
  investigations of police-involved shootings.” COMPL. ¶ 125 (D.1 #21).

  Response #22           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #23      Produce any documents that support your allegation that the City
  has a policy, practice and custom of exhibiting racially motivated and/or unconstitutional
  conduct. COMPL. ¶ 119 (D.1 #20).

  Response #23           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #24         Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to investigate civilian complaints against officers
  consisting of racially motivated and/or unconstitutional conduct. COMPL. ¶ 120 (D.1 #20).

  Response #24           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  King v. Columbus, Case No. 2:18-cv-1060                                            City’s DR1 to King
                                                                                           Page 20 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 21 of 37 PAGEID #: 3048




  Production Request #25        Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to adequately train police officers who exhibit
  racially motivated and/or unconstitutional conduct. COMPL. ¶ 124 (D.1 #20).

  Response #25           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #26        Produce any documents that support your allegation that the City
  has a policy, practice and custom of training and authorizing Columbus Division of Police
  Officers to act recklessly and aggressively with regard to the use of force on citizens. COMPL. ¶
  75(a) (D.1 #11).

  Response #26           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #27          Produce any documents that support your allegation that the City
  has a policy, practice and custom of hiring, retaining and assigning officers with honesty and
  integrity issues, behavioral issues and patterns of misconduct. COMPL. ¶ 75(b) (D.1 #11).

  Response #27           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #28       Produce any documents that support your allegation that the City
  has a policy, practice and custom of subjecting citizens to the unreasonable use of force and
  unreasonable seizure. COMPL. ¶ 75(c) (D.1 #11).

  Response #28           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of


  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 21 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 22 of 37 PAGEID #: 3049




  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #29        Produce any documents that support your allegation that the City
  has a policy, practice and custom of allowing officers to violate the constitutional rights of
  citizens and take other unlawful action against citizens. COMPL. ¶ 75(d) (D.1 #11).

  Response #29           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #30         Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to adequately train, supervise and/or discipline
  officers regarding the use of force and the use of lethal force. COMPL. ¶ 75(e) (D.1 #11).

  Response #30           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #31         Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to adequately train, supervise and/or discipline
  officers, permitting unlawful conduct to occur. COMPL. ¶ 75(f) (D.1 #11).

  Response #31           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.




  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 22 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 23 of 37 PAGEID #: 3050




  Production Request #32        Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to adequately train, supervise and/or discipline
  officers regarding their unlawful conduct. COMPL. ¶ 75(g) (D.1 #11).

  Response #32           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #33        Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to perform drug and alcohol tests on officers after
  their involvement in police shootings. COMPL. ¶ 75(h) (D.1 #11).

  Response #33           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #34         Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to perform drug and alcohol testing consistent with
  constitutional and nationally-recognized policing practices. COMPL. ¶ 75(i) (D.1 #11).

  Response #34           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #35        Produce any documents that support your allegation that the City
  has a policy, practice and custom of failing to adequately investigate police-involved shootings,
  both ratifying and authorizing future behavior. COMPL. ¶ 75(j) (D.1 #11).

  Response #35           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves


  King v. Columbus, Case No. 2:18-cv-1060                                          City’s DR1 to King
                                                                                         Page 23 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 24 of 37 PAGEID #: 3051




  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Production Request #36         Produce any documents that support your allegation that the City
  has a policy, practice and custom of condoning and encouraging officers in the belief that they
  can violate the constitutional rights of individuals, such as Tyre King, and that such conduct will
  not adversely affect their opportunities for promotion and other employment benefits. COMPL. ¶
  75(k) (D.1 #11).

  Response #36           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.

  Response #37          Produce any documents that support your allegation that the City and CPD
  failed to properly investigate the circumstances surrounding Tyre King’s death and purposely
  conspired to limit the information released surrounding Tyre King’s death. COMPL. ¶ 33 (D.1
  #6).

  Response #38           Plaintiff objects to this request to the extent that this request asks for
  evidence or information that Plaintiff is still gathering through the discovery process. Plaintiff
  also objects to this request to the extent that this interrogatory seeks premature disclosure of
  expert opinion and/or attorney work-product. Without waiving said objections, Plaintiff reserves
  the right to supplement this response once she has had an opportunity to review discovery,
  conduct depositions and decide if expert opinion may be necessary to provide an adequate
  response. At present, Plaintiff believes documents already provided by Defendants are
  responsive to this request, but Plaintiff is still reviewing those documents.




  King v. Columbus, Case No. 2:18-cv-1060                                           City’s DR1 to King
                                                                                          Page 24 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 25 of 37 PAGEID #: 3052




                          FIRST SET OF REQUESTS FOR ADMISSION

          Pursuant to Rules 26 & 36 of the Federal Rules of Civil Procedure, Defendant City of

  Columbus serves the following requests for admission on you. You must provide a written

  answers or objections within thirty days of service. Your denials must fairly respond to the

  substance of the matter for which admission is requested. When good faith requires you to

  qualify any answer to one of the following requests or to deny only a part of a matter for which

  admission is requested, your answer must specify the part admitted, and it must either qualify or

  deny the remainder. You may assert a lack of knowledge or information as a reason for failing to

  admit or deny a matter only after you have conducted a reasonable inquiry into the matter and

  only after you have conducted a reasonably diligent search of the information, files,

  documentation, and materials that are within your possession, custody, or control or that are

  within the possession, custody, or control of your attorneys, your agents, or any other person

  acting at your behest, at your direction, on your behalf, or under your control.

                                      GENERAL STATEMENT

          It should be noted that Plaintiff has not fully completed investigation of the facts relating

  to this case and has not fully completed discovery in this action and has not completed

  preparation for trial. All of the answers contained herein are based upon such information and

  documents which are presently available to or specifically known to this responding party and

  disclose only those contentions which presently occur to such responding party.

          It is anticipated that further discovery, independent investigation, legal research and

  analysis will supply additional facts, add meaning to known facts, as well as establishing entirely

  new factual conclusions and legal contentions, all of which may lead to substantial additions to,

  changes in, and variations from the contentions herein set forth. The answers contained herein

  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 25 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 26 of 37 PAGEID #: 3053




  are made in a good faith effort to supply as much factual information and as much specification

  of legal contentions as is presently known which should in no way be to the prejudice of Plaintiff

  in relation to further discovery, research and/or analysis.

          Plaintiff has based these responses on the assumption that in propounding these requests

  for admission, the propounding party does not seek materials protected against discovery by (a)

  attorney/client privilege; (b) the attorney work-product doctrine; (c) litigation privilege; (d)

  constitutional or statutory right of privacy; (e) the confidentiality of statements or conduct made

  for settlement purposes; (f) trade secrets or other proprietary information or privileges; or (g)

  materials which are irrelevant to the subject matter of this litigation

                                 Admit that you cannot identify any improper legislative enactment
  by the City or official written policy by the CPD that you believe was improper or unlawful in
  any way and that you believe was the moving force behind any of the constitutional violations
  alleged in your complaint.

  Response #1            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot identify any improper
  legislative enactment by the City or official written policy by the CPD that she believes was
  improper or unlawful in any way and that she believes was the moving force behind any of the
  constitutional violations alleged in her complaint.

                                 Admit that you cannot produce any improper legislative enactment
  by the City or official written policy by the CPD that you believe was improper or unlawful in
  any way and that you believe was the moving force behind any of the constitutional violations
  alleged in your complaint.

  Response #2            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot produce any improper
  legislative enactment by the City or official written policy by the CPD that she believes was
  improper or unlawful in any way and that she believes was the moving force behind any of the
  constitutional violations alleged in her complaint.

                                Admit that you cannot identify any legislative enactment or written
  policy that you believe would have prevented any of the constitutional violations alleged in your
  complaint if it had been enacted or adopted by the City or the CPD at the time of the incident.

  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 26 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 27 of 37 PAGEID #: 3054




  Response #3            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot identify any legislative
  enactment or written policy that she believes would have prevented any of the constitutional
  violations alleged in her complaint if it had been enacted or adopted by the City or the CPD at
  the time of the incident.

                                Admit that you cannot produce any legislative enactment or
  written policy that you believe would have prevented any of the constitutional violations alleged
  in your complaint if it had been enacted or adopted by the City or the CPD at the time of the
  incident.

  Response #4            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot produce any legislative
  enactment or written policy that she believes would have prevented any of the constitutional
  violations alleged in your complaint if it had been enacted or adopted by the City or the CPD at
  the time of the incident.

                                 Admit that you cannot identify any deficiency or inadequacy in the
  training or supervision of the CPD’s law enforcement officers that you believe caused any of the
  constitutional violations alleged in your complaint.

  Response #5            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot identify any deficiency or
  inadequacy in the training or supervision of the CPD’s law enforcement officers that she believes
  caused any of the constitutional violations alleged in her complaint.

                                 Admit that you cannot produce any documents that support,
  explain, or describe any deficiency or inadequacy in the training or supervision of the CPD’s law
  enforcement officers that you believe caused any of the constitutional violations alleged in your
  complaint.

  Response #6            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot produce any documents that
  support, explain, or describe any deficiency or inadequacy in the training or supervision of the
  CPD’s law enforcement officers that she believes caused any of the constitutional violations
  alleged in her complaint.




  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 27 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 28 of 37 PAGEID #: 3055




                                 Admit that you cannot identify any specific omission from the
  training or supervision of the CPD’s law enforcement officers that you believe caused any of the
  constitutional violations alleged in your complaint.

  Response #7            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot identify any specific omission
  from the training or supervision of the CPD’s law enforcement officers that she believes caused
  any of the constitutional violations alleged in her complaint.

                               Admit that you cannot produce any documents that support,
  explain, or describe any specific omission from the training or supervision of the CPD’s law
  enforcement officers that you believe caused any of the constitutional violations alleged in your
  complaint.

  Response #8            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot produce any documents that
  support, explain, or describe any specific omission from the training or supervision of the CPD’s
  law enforcement officers that she believes caused any of the constitutional violations alleged in
  her complaint.

                                Admit that you cannot identify any deficiency or inadequacy in the
  CPD’s investigation of the incident.

  Response #9            Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot identify any deficiency of
  inadequacy in the CPD’s investigation of the incident.

                                Admit you cannot produce any documents that support, explain, or
  describe any deficiency or inadequacy in the CPD’s investigation of the incident.

  Response #10           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies that she cannot produce any documents that
  support, explain or describe any deficiency or inadequacy in the CPD’s investigation of the
  incident.

                                Admit you cannot identify any significant omission from the
  CPD’s investigation of the incident.

  Response #11          Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal

  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 28 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 29 of 37 PAGEID #: 3056




  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                Admit you cannot produce any documents that support, explain, or
  describe any specific omission from the CPD’s investigation of the incident.

  Response #12           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                             Admit that you cannot identify any person whom you believe the
  CPD should have interviewed—but nonetheless failed to do so—as part of its investigation into
  the incident.

  Response #13           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                               Admit that you cannot identify any document or item of evidence
  that you believe the CPD should have identified, collected, analyzed, and/or or reviewed—but
  nonetheless failed to do so—as part of its investigation into the incident.

  Response #14           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                If you believe that there existed, prior to the incident itself, a
  pattern of similar unconstitutional conduct by CPD law enforcement officers, admit that you
  cannot identify any such specific instance of similar conduct.

  Response #15           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                If you believe that there existed, prior to the incident itself, a
  pattern of similar unconstitutional conduct by CPD law enforcement officers, admit that you
  cannot produce any documents that support, explain, or describe any such specific instance of
  similar conduct.

  Response #16           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.


  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 29 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 30 of 37 PAGEID #: 3057




                                If you believe that there existed, prior to the incident itself, a
  pattern of racially motivated and/or racially discriminatory conduct by CPD law enforcement
  officers, admit that you cannot identify any such specific instance of racially motivated and/or
  racially discriminatory conduct.

  Response #17           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 If you believe that there existed, prior to the incident itself, a
  pattern of racially motivated and/or racially discriminatory conduct by CPD law enforcement
  officers, admit that you cannot produce any documents that support, explain, or describe any
  such specific instance of racially motivated and/or racially discriminatory conduct.

  Response #18           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                If you believe that there existed, prior to the incident itself, a
  pattern of excessive force by CPD law enforcement officers, admit that you cannot identify any
  such specific instance of excessive force.

  Response #19           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                If you believe that there existed, prior to the incident itself, a
  pattern of excessive force by CPD law enforcement officers, admit that you cannot produce any
  documents that support, explain, or describe any such specific instance of excessive force.

  Response #20           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 If you believe that there existed, prior to the incident itself, a
  pattern of excessive deadly force by CPD law enforcement officers, admit that you cannot
  identify any such specific instance of excessive deadly force.

  Response #21           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.



  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 30 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 31 of 37 PAGEID #: 3058




                              If you believe that there existed, prior to the incident itself, a
  pattern of excessive deadly force by CPD law enforcement officers, admit that you cannot
  produce any documents that support, explain, or describe any such specific instance of excessive
  deadly force.

  Response #22           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                             Admit that no one with the City or the CPD had any advanced
  notice that Mason was going to be involved in a police involved shooting on September 14,
  2016.

  Response #23           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff is unable to ascertain at this stage in litigation
  whether anyone had any advanced notice, and thus denies.

                             Admit that no one with the City or the CPD had any advanced
  notice that Mason was going to have any type of interaction with Tyre King on September 14,
  2016.

  Response #24           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff is unable to ascertain at this stage in litigation
  whether anyone had any advanced notice, and thus denies.

                                  Admit no one with the City or the CPD ordered Mason to fire his
  weapon at Tyre King.

  Response #25           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff is unable to ascertain at this stage in litigation
  whether anyone ordered Mason to fire, and thus denies.

                                 Admit no one with the City or the CPD ordered Mason to engage
  in any type of interaction with Tyre King.

  Response #26           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff is unable to ascertain at this stage in litigation
  whether anyone had any provided any orders to Mason, and thus denies.


  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 31 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 32 of 37 PAGEID #: 3059




                               Admit there is nothing in Mason’s background that should have
  put the CPD on notice that a use of excessive deadly force by Mason was a plainly obvious
  consequence of the decision to hire him as a law enforcement officer.

  Response #27           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                               Admit that you cannot identify any specific instance of misconduct
  to support your allegation that Mason participated in a pattern of conduct that was racially
  discriminatory and/or unconstitutional.

  Response #28           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                  Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of misconduct to support your allegation that Mason
  participated in a pattern of conduct that was racially discriminatory and/or unconstitutional.

  Response #29           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 Admit that you cannot identify any specific instance of the City
  conspiring to interfere with and to deprive Plaintiffs of their causes of action by allowing suspect
  officers unreasonable and harmful concessions during investigations of police-involved
  shootings.

  Response #30           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of the City conspiring to interfere with and to deprive
  Plaintiffs of their causes of action by allowing suspect officers unreasonable and harmful
  concessions during investigations of police-involved shootings.

  Response #31           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.



  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 32 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 33 of 37 PAGEID #: 3060




                                Admit that you cannot identify any specific instance of the City
  exhibiting racially motivated and/or unconstitutional conduct.

  Response #32           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                             Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of the City exhibiting racially motivated and/or
  unconstitutional conduct.

  Response #33           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                  Admit that you cannot identify any specific instance of the City
  failing to investigate civilian complaints against officers consisting of racially motivated and/or
  unconstitutional conduct.

  Response #34           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                  Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of the City failing to investigate civilian complaints
  against officers consisting of racially motivated and/or unconstitutional conduct.

  Response #35           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 Admit that you cannot identify any specific instance of the City
  failing to adequately train police officers who exhibit racially motivated and/or unconstitutional
  conduct.

  Response #36           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of the City failing to adequately train police officers
  who exhibit racially motivated and/or unconstitutional conduct.


  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 33 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 34 of 37 PAGEID #: 3061




  Response #37           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 Admit that you cannot identify any specific instance of the City
  training and authorizing Columbus Division of Police Officers to act recklessly and aggressively
  with regard to the use of force on citizens.

  Response #38           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                 Admit that you cannot produce any documents that support,
  explain, or describe any specific instance of the City training and authorizing Columbus Division
  of Police Officers to act recklessly and aggressively with regard to the use of force on citizens.

  Response #39           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.

                                Admit that you cannot identify any specific instance of the City
  hiring, retaining and assigning officers with honesty and integrity issues, behavioral issues and
  patterns of misconduct.

  Response #40           Plaintiff objects to the extent that this request calls for the premature
  disclosure of expert opinion. Plaintiff objects to the extent that this request calls for a legal
  conclusion. Plaintiff objects to the extent that discovery is still in its early stages and the review
  of discovery materials is ongoing. Plaintiff denies.



                                                 With respect to all objections,

                                                 /s/ Sean L. Walton
                                                 Sean L. Walton (0088401)


                                                 Respectfully Submitted,

                                                 /s/ Sean L. Walton
                                                 Sean L. Walton (0088401)
                                                 Chanda L. Brown (0081076)
                                                 WALTON + BROWN, LLP


  King v. Columbus, Case No. 2:18-cv-1060                                             City’s DR1 to King
                                                                                            Page 34 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 35 of 37 PAGEID #: 3062




                                            395 E. Broad Street, Suite 200
                                            Columbus, Ohio 43215
                                            Telephone:    (614) 636-3476
                                            Facsimile:    (614) 636-3453
                                            Email: swalton@waltonbrownlaw.com
                                            Counsels for Plaintiff




  King v. Columbus, Case No. 2:18-cv-1060                                 City’s DR1 to King
                                                                                Page 35 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 36 of 37 PAGEID #: 3063




                                     CERTIFICATE OF SERVICE

          The undersigned certifies that, on March 25, 2019, he served a copy of the foregoing by

  electronic mail on the following individuals:

  Andrew D.M. Miller (0074515) – LEAD
  Timothy J. Mangan (0025430)
  Westley M. Phillips (0077728)
  Assistant City Attorneys
  CITY OF COLUMBUS, DEPARTMENT OF LAW
  ZACH KLEIN, CITY ATTORNEY
  77 North Front Street, Columbus, Ohio 43215
  (614) 645-7385 / (614) 645-6949 (fax)
  admmiller@columbus.gov
  tjmangan@columbus.gov
  wmphillips@columbus.gov
  Attorneys for Defendants

                                                  /s/ Sean L. Walton
                                                  Sean L. Walton (0088401)




  King v. Columbus, Case No. 2:18-cv-1060                                        City’s DR1 to King
                                                                                       Page 36 of 36
Case: 2:18-cv-01060-EAS-EPD Doc #: 137-1 Filed: 02/18/21 Page: 37 of 37 PAGEID #: 3064




                        VERIFICATION OF INTERROGATORY RESPONSES

    The undersigned does hereby swear, that: (a) the factual statements made in response to the

    foregoing interrogatories are true, accurate, and complete to the best of his/her knowledge,

    information, and belief~ (b) she has been authorized by the party upon whom/which those

    interrogatories were served to verify the factual statements made in response thereto; and/or (b)

    her signature below serves as a verification of those factual statements.



                                                          Dearrea King

    Sworn to before me and subscribed in my presence on       ~                        2019.


                                                         Notary Public

                                                                                                         MI.~
                                                                                   NOTA~fPUBUC STATh OF OHIO
                                                                                   Mffifl~S~Oflh3fl0~P~8te
                                                                                          Sec. 147 03R.C.




    King v. Columbus, Case No. 2:18-cv-1060                                         City’s DR1 to King
                                                                                           Page 8 of2l
